Talbot, C. J.,
concurring:
I concur in the order and various sound, well-established legal propositions stated in the foregoing decision as written by our distinguished associate, Justice Norcross. But, in my opinion, other legal principles should be considered and applied as reasons for remanding the case for a new trial, and as a basis for the final adjudication of the rights of the parties. Owing to press of other matters, we were unable to give the cause the careful consideration it deserved at the time it was originally argued and first submitted to us.
Although the refusal of the district court to admit the field notes as part of the patent for the purpose of having them considered in reference to the description was *565technical error, because they should be considered as at least a descriptive part of the patent, such error would not be ground for reversal unless prejudicial to the appellant or unless a new trial might result in benefit to him.
The question involved being whether the Los Gazabo has extralateral rights which would take the rich ore in dispute which lies beyond its boundaries, and which is not located within planes drawn through the end lines of the Sunnysides, the burden is upon the plaintiff to show that under the patent it has a prior right under the Los Gazabo location to the ground within the boundaries of that claim which conflicts with the Sunnysides, and which conflict covers all of the Los Gazabo excepting a small fraction of an acre.
As the patent itself describes the lapping ground first as being within the boundaries of the Sunnysides and later as being within the Los Gazabo, if the field notes are not considered it might be claimed that, as the lapping ground is first described as being within the Sunnysides, it was intended to be patented to them.
Differently from the patent, the field notes give the area in conflict to the Los Gazabo, and by its notice of location accompanying the field notes it appears that it was located subsequently to the Sunnysides, from which conceded fact, if any inference can be drawn in the absence of other controlling facts, it would be against the priority of the Los Gazabo, or certainly not in its favor. Notwithstanding that, under the notices of location accompanying the field notes, and the proofs and concessions of the parties, the Los Gazabo was the later location, it is said that the exclusions in the field notes in favor of the Los Gazabo can be sustained on the theory that it had the prior discovery.
Consequently, as far as shown by the record, the only thread on which the plaintiff can claim a recovery is the fact that in the field notes the deputy mineral surveyor excluded the conflicting ground from the Sunnysides in favor of the Los Gazabo. Such exclusion is in the nature *566of a conclusion of law, and no fact is shown to support it. If such an exclusion can be supported at all, without facts shown to support or overthrow it, it must be on the presumption that in the application and published notice of application for patent priority was claimed in the Los Gazabo.
If such exclusion is contrary to facts shown, as, for instance, if the field notes or return of the deputy mineral surveyor had shown that the discovery on the Los Gazabo was subsequent to the discoveries on the Sunnysides, his exclusion in the field notes of the conflicting area in favor of the Los Gazabo should be treated as a mistake and ignored, as such errors apparent on the record usually are, and the ground in conflict should be considered as awarded to the Sunnysides by the patent, which would prevent the recovery sought by the plaintiff under its claim of extralateral rights for the Los Gazabo.
Before patent a claimant may shift his lines or float his location on the public domain if he does not interfere with the rights of others. The question of priority of location or discovery, or whether the Los Gazabo was located on the Sunnysides, and not on vacant ground, and was not a valid, location before it was patented, may be regarded as immaterial, for the rights of the plaintiff are controlled by the patent, and any priority conveyed by the patent as far as it is supported by the application and notice of application for patent, regardless of any invalidity of the location prior to patent.
Regardless of any question of priority of discovery, and if it were admitted that there had been prior discoveries on the Sunnysides, if the plaintiff in the application and notice of application for the patent claimed priority for the Los Gazabo, and in the absence of protest or adverse proceedings the patent issued accordingly, the plaintiff has become entitled to priority in the Los Gazabo, and the defendant is estopped from denying any extralateral rights which have attached by reason of the grant of such priority.
The grant by the patent is in the nature of an adverse judgment, and the land office, the same as any tribunal, *567is without power to grant more than is within the issues or than is claimed by the allegations in the application or in the published - notice, which is in the nature of a summons. Hence, if the field notes are admitted in evidence upon a new trial, they will not be conclusive of any priority in favor of the Los Gazabo, if the application and notice of application for patent claim for the Sunnysides priority of location over the conflicting ground, for the land office is not authorized to convey by patent a priority not claimed by the application and notice and concerning which the defendant or others had no opportunity to protest.
Valuable rights should not be lost or controlled by the mere exclusion in the field notes or plat by a deputy mineral surveyor of ground within the boundaries of the prior location if the facts as shown by the. application and notice of application for patent do not support or warrant such exclusion. Consequently, the case should be remanded for a new trial in order that the field notes, which the court refused to admit on the former trial, may be introduced in evidence, with the privilege of having the application and notice of application for patent admitted with the field notes, if either party desires.
The contention that appellant is estopped from claiming priority for the Los Gazabo for the ground in conflict because respondent in controversy with other parties claimed priority in the Sunnysides for this ground cannot be sustained as an estoppel by record. Respondent is not claiming rights acquired under parties to that contention, and inconsistent defenses or claims may be set up in the same answer or pleading. Facts constituting an estoppel in pais, such as that the respondent, while relying upon the claim by appellant that the priority of the ground in conflict rested in the Sunnysides, expended money in prospecting and opening rich ore at a point beyond the reach of the extralateral rights of the Sunnysides, but which is now claimed to belong to the Los Gazabo, are not alleged or proved.